Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/26/2021 has been entered, Claims 1-13, 15-16, and 19-23 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection previously set forth in the Non-Final Office action mailed 11/27/2020.

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/26/2021, with respect to the rejections of claims 1, 2, 4, 9, and 13 under U.S.C. 102(a)(1), and claims 1-20 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly found prior art references, see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 7, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2012/0175031) in view of Tanaka (US 2014/0345767).
Regarding claim 1, Mori discloses [Figure 4], a tire comprising a tread portion comprising a land region (defined between circumferential grooves 6 and 7c) divided by a first edge (defined by circumferential groove 6) extending in a tire circumferential direction and a second edge (defined by circumferential groove 7c) extending in the tire circumferential direction, wherein the land region is provided with a plurality of sipes each extending between the first edge and the second edge, the plurality of sipes includes inclined sipes and bent sipes, each of the inclined sipes extends from the first edge to the second edge, while inclining in a first direction with respect to a tire axial direction, each of the bent sipes extends from the first edge to the second edge, and consists of a pair of first inclined elements and a second inclined element connecting therebetween, the first inclined elements are inclined in the first direction with respect to the tire axial direction whereas the second inclined element is inclined in a direction opposite to the first inclined elements with respect to the tire axial direction, the land region is provided with first lateral grooves and second lateral grooves, each of the first lateral grooves extends from the first edge toward the second edge and terminates within the land region, each of the second lateral grooves extends from the second edge toward the first edge and terminates within the land region, and the first lateral grooves and the second lateral grooves are arranged alternately in the tire circumferential direction, wherein each of the first lateral grooves extending from the first edge of the land region is arranged on an extended line of one of the first inclined elements extending from the second edge of the land region, and each of the second lateral grooves extending from the second edge of the land region is arranged on an extended line of one of the first inclined elements extending from the first edge of the land region (See annotated Figure 4 below for clarity).

Tanaka teaches [Figures 9, 10a, 10b] second variable depth sipes 52 (inclined sipes) configured to have a depth larger at a center portion thereof than at both end portions thereof, and first variable depth sipes 51 (bent sipes) configured to have a depth smaller at a center portion thereof than at both end portions thereof [Tanaka, Paragraph 0078]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori with the teachings of Tanaka to have inclined sipes with a larger central depths alternating with bent sipes with a smaller central depth. Doing so would allow the tread area to have greater torsional rigidity and thus improve steering stability during cornering [Tanaka, Paragraph 0078].

    PNG
    media_image1.png
    809
    598
    media_image1.png
    Greyscale

Annotated Figure 4 [Mori]

Regarding claim 2, Mori discloses [Figure 4] the inclined sipes and the bent sipes being arranged alternately in the tire circumferential direction.

Regarding claim 3, Mori discloses [Figure 4] each of the inclined sipes extend linearly.



Regarding claim 7, Mori teaches [Figure 4] bent sipes having a pair of first inclined elements and a second inclined element therebetween [see annotated Figure 4 above for clarity], wherein the second inclined element can be seen, and is suggested by the figure, to have a length in the tire axial direction than a length in the tire axial direction of each of the first inclined elements.

Regarding claim 9, Mori discloses [Figure 4] the inclined sipes and the first inclined elements extending in parallel to each other.

Regarding claim 12, Mori discloses [Figure 4] a length in the tire axial direction of each of the second lateral grooves being equal to a length in the tire axial direction of each of the first lateral grooves.

Regarding claim 13, Mori discloses [Figure 4] the land region overlapping with the tire equator, therefore being arranged on the tire equator (see circumferential groove 6, forming the first edge, zig-zagging in a manner to cross over the centerline of the tread).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2012/0175031) in view of Tanaka (US 2014/0345767), further in view of Ohashi (JP 2002/046426), previously of record.
Regarding claim 15, Mori and Tanaka do not specifically recite inclining the first inclined portion of the bent sipe within a range of 25°-30° with respect to the tire axial direction.
Ohashi teaches [Figure 2] a value α2 that describes the inclination angle of a first inclined portion with respect to the tire axial direction. Ohashi teaches an advantageous angle set at α2 = 27° [Ohashi, Table 1], falling within the claimed range of 25°-30°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori and Tanaka with the teachings of Ohashi to set the first inclined portion of the bent sipe at 27° with respect to the axial direction. Doing so would allow for the improvement of acceleration performance, ice turning performance, and wear resistance performance [Ohashi, Paragraph 0044].

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2012/0175031) in view of Tanaka (US 2014/0345767), further in view of Itoh (US 2009/0283188).
Regarding claim 6, Mori and Tanaka do not specifically recite setting the first elements forming the end portions to have an equal length to each other in the tire axial direction.
Itoh teaches [Figures 1-2] the end portions (first elements) of the open sipes 321 (bent sipes) to be set approximately equal to the length of the multisipes 323 and 333 (and therefore each other) [Itoh, Paragraph 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori and Tanaka with the teachings of Itoh to have the end portions of the bent sipe have lengths in the tire axial direction equal to each other. Doing so would equalize the rigidity of the edge portions of the ribs, preventing uneven wear of the edge portions more effectively [Itoh, Paragraph 0039].

Regarding claim 16, Mori and Tanaka do not specifically recite inclining the second inclined portion of the bent sipe within a range of 30°-35° with respect to the axial direction.
Itoh teaches [Figure 2] a value θ that describes the inclination of a middle inclined portion of a bent sipe with respect to the circumferential direction. Itoh teaches an advantageous angle set at θ = 60° [Itoh, Figure 6, Example 6]. This angle is equivalent to an inclination with respect to the tire axial direction of 30°, falling within the claimed range of 30°-35°.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mori and Tanaka with the teachings of Itoh to inclined the second inclined portion of the bent sipe to 30° with respect to the axial direction. Doing so would allow for tire wet performance to be improved [Itoh, Paragraph 0056].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2012/0175031) in view of Tanaka (US 2014/0345767), further in view of Ogihara (US 2017/0015144).
Regarding claim 19, Mori discloses [Figure 4] shoulder land portions (defined between circumferential grooves 2 and tread edges 5) supplied with first shoulder lateral grooves that extend between the tread edge and the circumferential groove and second shoulder lateral grooves extending from the tread edge to terminate within the shoulder land region; however, Mori and Tanaka do not specifically recite shoulder sipes extending from the tread edge to terminate in the shoulder land region
Ogihara teaches a shoulder land portion 7 provided with sipes 28 (shoulder sipes) extending axially inwardly from the tread edge Te and terminating within the shoulder land portion 7 (shoulder land region).
to allow for enhanced drainage and more edges to aid in traction on loose surfaces and in wet, snowy, or icy conditions.

Allowable Subject Matter
Claims 4, 10, 11, and 20-23 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the closest prior art consists of Haga (US 2014/0238568), Tanaka (US 2014/0345767), and Nemoto (US 2015/0136288).
Haga discloses [Figures 2, 4, and 5] a pneumatic tire comprising a tread portion 1 comprising a center land portion 9b (land region) divided by circumferential narrow grooves 6a (first edge) 6b (second edge), wherein the center land region is provided with a plurality of fine grooves, including tire width direction fine grooves 8 (inclined sipes) inclined in a first direction with respect to a tire axial direction and tire width direction auxiliary fine grooves 11 extending in a crank-like shape (bent sipes), each of the auxiliary fine grooves 11 (bent sipes) include  first inclined elements inclined in a first direction with respect to the tire axial direction and a second inclined element inclined in a direction opposite to the first inclined elements with respect to the tire axial direction.
Haga does not teach bent sipes or inclined sipes having variable depths.
51 (bent sipes) configured to have a depth smaller at a center portion thereof than at both end portions thereof.
Haga also does not teach a middle land portion provided with a middle lateral groove having a first middle element connected to a second middle element connected to a third middle element that extends within the land portion circumferentially.
Nemoto teaches [Figure 2] a middle land portion 4b provided with a connecting subsidiary groove 10 (middle lateral groove) having an narrow portion (first middle element) extending in the tire axial direction from the shoulder main circumferential groove 3b, a wide portion (second middle element) connected to and extending from the narrow portion  (first middle element), and circumferential sipes 61 (third middle element) extending in the circumferential direction within the middle land portion 4b from the wide portion (second middle element).
Haga, Tanaka, and Nemoto do not disclose or suggest having a length in the tire axial direction of the center portion of each of the inclined sipes (configured to have a depth larger than at the end portions) smaller than a length in the tire axial direction of the center portion of each of the bent sipes (configured to have a depth smaller than at the end portions). Tanaka [Figures 10a,10b] does suggest the changing depth portions of the variable depth sipes having different lengths from sipe to sipe; however, Tanaka suggests the opposite relationship to the claimed limitation (i.e. in Tanaka the center portion of the bent sipes is suggested to be smaller than a center portion of the inclined sipes).
Claims 4, 21, and 22 are dependent on claim 20, and thus are allowable for at least the reasons outlined above.
Regarding claim 8, the closest prior art consists of Mori (US 2012/0175031) and Tanaka (US 2014/0345767). Mori and Tanaka teach the invention of claim 5 above, upon which claim 8 is Tanaka suggests the opposite relationship to the claimed limitation (i.e. in Tanaka the center portion of the bent sipes is suggested to be smaller than a center portion of the inclined sipes).
Regarding claim 23, the closest prior art consists of Tanaka (US 2014/0345767).
Tanaka discloses [Figures 1, 9, 10a, 10b] a tire 1 comprising a tread portion 2 comprising circumferential grooves 3 defining a first edge and a second edge, between which is a circumferential row 21 of blocks 20 (center land region). These blocks are provided with a plurality of sipes 51,52 including inclined sipes 52 and bent sipes 51. The inclined sipes 52 are inclined in a first direction defined by the ends of the sipes with respect to a tire axial direction [Figure 9], the bent sipes 51 include a first inclined element (inclined elements at either end of the sipe) and a second inclined element (inclined element adjacent to the first inclined element) inclined in a direction opposite the first direction which respect to the tire axial direction. Each of the inclined sipes 52 is arranged to have a depth larger at a center portion than at both end portions [Figure 10b]. Each of the bent sipes 51 is arranged to have a depth smaller at a center portion than at both end portions [Figure 10a].
Tanaka does not disclose or suggest having a length in the tire axial direction of the center portion of each of the inclined sipes (configured to have a depth larger than at the end portions) smaller than a length in the tire axial direction of the center portion of each of the bent sipes (configured to have a depth smaller than at the end portions). Tanaka [Figures 10a,10b] does suggest the changing depth portions of the variable depth sipes having different lengths from sipe to sipe; however, Tanaka suggests the opposite relationship to the claimed limitation (i.e. in Tanaka the center portion of the bent sipes is suggested to be smaller than a center portion of the inclined sipes).
Claims 10 and 11 are dependent on claim 23, and thus are allowable for at least the reasons outlined above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749